Title: To Alexander Hamilton from Josias Carvel Hall, 18 August 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Augt. 18th. 99
          
          I yesterday heared from the Surgeon of the 9th Regt. & have directed his immediate attendance. It appears he had recd none of my Letters. I was then unacquainted with the Place of his Residence. I have called in all the recruiting Parties of Major Hopkens Battalion. Immediately on their assembling, I shall proceed, with the Assistance of the Surgeon; to muster them. I will direct Major Beall to call in all his Recruits; so that having finished Hopkens, I may proceed to them
          It will appear from the Acct., furnished with this, that the recruiting Money is expended or nearly so—
          I should be glad to receive Instructions relative to the Deserters. of those confined, two had enlisted with the Marines They are very young—A Detachment of Major Hopkens Battal: arrived to Day. I observed two of them had lost their Bayonets They must at least have the full value of them stoped out of their Pay. Some general Regulations to that Purpose would be useful The Baron Stubens Rates are at this time perhaps too high.
          When the Troops are mustered I will detain a sufficient number of Officers, to command them & send out the most active to recruit: By that Time I expect it will be convenient to give us another advance of Money
          With great Consideration I am Sir Your most Obedt Servt
          
            Jo. Carvel Hall
          
        